Citation Nr: 1700140	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  14-35 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to a certificate of eligibility for VA home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The appellant was an active member of a National Guard Unit from November 20, 1981, to April 10, 1985, after which he was transferred to the Inactive National Guard until January 1, 1986.  The appellant has served on active duty for training from January 1, 1982, to August 6, 1982, and from January 28, 1983, to March 1, 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a October 2013 decision of the Department of Veterans Affairs (VA) Regional Office's (RO's) home loan eligibility center in Atlanta, Georgia, wherein the appellant was denied a certificate of eligibility for VA home loan guaranty benefits because it was determined that he did not serve the minimum time required for this benefit.


FINDINGS OF FACT

1.  The appellant did not have 24 months of continuous active duty.

2.  The appellant service for fewer than 6 years in the Selected Reserve.   

3.  The appellant was not discharged from the Selected Reserve because of a service-connected disability.


CONCLUSION OF LAW

The legal criteria for VA home loan guaranty benefits are not met.  38 U.S.C.A. §§ 3701, 3702, 5303A (West 2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014) and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  As will be discussed in further detail below, the Board finds that under the facts of the present case, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law) aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  VA also has no further duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); cf. Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").  Moreover, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.

A certificate of eligibility for loan guaranty benefits is granted only to "veterans" who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. § 3702.  Section 101 of Title 38, U.S. Code, states that for the purpose of "title [38 USCS §§ 101 et seq.] . . . 'veteran' means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  In this regard, the Board notes that "active military, naval, or air service" includes "active duty," defined as, among other things, "full-time duty in the Armed Forces, other than active duty for training [(ACDUTRA)]."  38 U.S.C.A. § 101(21)(A).  Active military service also includes "any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training [(INACDUTRA)] during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  The Board notes that for purposes of benefits afforded under Chapter 37 of Title 38, U.S. Code, the term "veteran" is broadened to include certain spouses and surviving spouses of veterans, individuals serving on active duty, and certain members or prior members of the Selected Reserve.  

In the instant case, the appellant is service-connected for disabilities determined to have been incurred during his period of service from January 1, 1982, to August 6, 1982.  The appellant is thus considered to have served in the active military service and has achieved status as a veteran in accordance with the definitions set forth in 38 U.S.C.A. §§ 101(2) and 101(24).  He is, therefore, potentially eligible for VA housing loan benefits.  

Although the appellant in the instant case has status as a veteran, to be eligible for Chapter 37 housing loan benefits, he must also meet the basic entitlement requirements set forth in 38 U.S.C.A. § 3702(a), as modified by certain minimum active duty requirements set forth in 38 U.S.C.A. § 5303A.  Specifically, 38 U.S.C.A. § 3702 provides that the following veterans are eligible for housing loan benefits: (A) veterans who served on active duty at any time during World War II, the Korean Conflict, or the Vietnam era and whose total service was for 90 days or more; (B) any veteran who after September 15, 1940, was discharged or released from a period of active duty for a service-connected disability; (C) any veteran who served after July 25, 1947, for a period of more than 180 days, and was discharged or released therefrom under conditions other than dishonorable; (D) each veteran who served on active duty for 90 days or more at any time during the Persian Gulf War, other than a veteran who is ineligible for such benefits under 38 U.S.C.A. § 5303A(b); (E) each veteran described in 38 U.S.C.A. § 3701(b)(5); and (F) each veteran who was discharged or released from a period of active duty of 90 days or more by reason of a sole survivorship discharge.  38 U.S.C.A. § 3702(a)(20(A)-(F).

Section 5303A provides that notwithstanding any other provision of law, any requirement for eligibility for or entitlement to any VA benefit that is based on the length of active duty served by a person who initially enters such service after September 7, 1980, is governed exclusively by the eligibility requirements set forth in the law.  Thus, for persons entering service after September 7, 1980, in order to be eligible for VA home loan guaranty benefits based on active duty service, the claimant must generally have performed either 24 months of continuous active duty or the full period for which the service member was called or ordered to active duty.  38 U.S.C.A. § 5303A (b)(1). 

Here, even if the period of service from January 1, 1982, to August 6, 1982 is considered active duty, the Veteran did not serve for 24 continuous months.  There is no showing that he served for 24 continuous months or that he served  a full period of active duty for which he was ordered (he was never ordered to serve active duty).  He does not meet the minimum service requirement of 38 U.S.C.A. § 5303A.  38 U.S.C.A. § 3701(b)(5) provides that the term "veteran" for purposes of eligibility for Chapter 37 benefits includes an individual who is not otherwise eligible for housing benefits and who has completed a total service of at least six years in the Selected Reserve, and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve, or who was discharged or released from the Selected Reserve before completing six years of service because of a service-connected disability.  38 U.S.C.A. § 3701(b)(5)(A) (West 2014).  The term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces.  38 U.S.C.A. § 3701(b)(5)(B). 

As noted above, the appellant served in the National Guard from November 20, 1981, to April 10, 1985.  His NGB Form 22 indicates that he was then transferred to the Inactive National Guard, which is a component of the Ready Reserve of the United States Army, from April 10, 1985, to January 1, 1986.  He was then honorably discharged by reason of "[o]ther designated physical or mental condition."  Thus, because the appellant completed less than six years in the Selected Reserve, his service does not qualify him for housing benefits unless it is shown that he was discharged because of a service-connected disability.  38 U.S.C.A. § 3701(b)(5)(A).

In the instant case, the appellant is service-connected for a scar of the right lower eyelid and for pseudofolliculitis barbae.  There is no indication in the record, and the appellant similarly does not contend, that he was discharged due to a service-connected disability.  Rather, it is the appellant's contention that he was discharged prior to completing six years of service because of a spinal cord injury sustained while a member of the National Guard, which injury interfered with his ability to perform his duties as a Guardsman.  Notably, the appellant does not contend and the evidence does not suggest that the spinal cord injury was sustained during a period of active or inactive duty training; rather, the appellant was the victim of a violent crime while working part time in a variety store as a civilian.  Accordingly, because the appellant was not discharged or released from the Selected Reserve before completing six years of service because of a service-connected disability, his National Guard service does not qualify him for status as a "veteran" for eligibility to Chapter 37 benefits, as defined by 38 U.S.C.A. § 3701(b)(5).

To the extent that the appellant is arguing that his inability to complete six years of service in the Selected Reserve should not bar him from receiving VA home loan benefits because he was discharged on account of a physical condition not characterized as a disability that interfered with his performance of duty, see 38 U.S.C.A. § 5303A(b)(3)(F)(iv), the Board notes that minimum active-duty service requirements do not apply to benefits under chapter 30 or chapter 37 of Title 38 if the person was prematurely discharged or released from active duty "for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as described in [38 U.S.C.A. § 3011(a)(1)(A)(ii)(I)]."  38 U.S.C.A. § 5303A(b)(3)(F)(iv).

As noted, the appellant was not serving on active duty when discharged from the National Guard and thus the exceptions to the time in service requirement set forth in 38 U.S.C.A § 5303A(b)(3) are not for application.  The Board is sympathetic to the appellant's argument and belief that he should be eligible for a VA housing loan.  However, because the appellant has not been shown to meet the basic entitlement requirements for VA housing loan benefits under Chapter 37 of Title 38, U.S. Code, he is not eligible to receive a Certificate of Eligibility for Loan Guaranty Benefits.  Accordingly, the claim of entitlement to VA home loan guaranty benefits must be denied.  Sabonis, 6 Vet. App. 426. 


ORDER

Basic eligibility for VA home loan guaranty benefits is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


